            Case 1:19-cv-09958-VSB Document 9 Filed 07/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
ERIC ROGERS,                                              :                             7/21/2021
                                                          :
                                         Plaintiff,       :
                                                          :              19-CV-9958 (VSB)
                           -against-                      :
                                                          :                  ORDER
FRENCHY COFFEE NYC LLC and 129-31 :
EAST 102 STREET HOUSING                                   :
DEVELOPMENT FUND CORPORATION, :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on October 28, 2019, (Doc. 1), and filed affidavits showing that

service was effected on Defendants on November 20, 2019, (Docs. 5 & 6). The deadline for

Defendants to respond to Plaintiff’s complaint was December 11, 2019. (See id.) To date,

Defendants have not appeared or responded to the complaint. Plaintiff, however, has taken no

action to prosecute this case. Accordingly, if Plaintiff intends to seek a default judgment, he is

directed to do so in accordance with Rule 4(H) of my Individual Rules and Practices in Civil

Cases by no later than August 3, 2021. If Plaintiff fails to do so or otherwise demonstrates that

he does not intend to prosecute this litigation, I may dismiss this case for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       July 21, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
